Case 1:19-cv-00669-JTN-ESC ECF No. 15 filed 09/06/19 PageID.171 Page 1 of 1

                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


MICHIGAN REPUBLICAN PARTY, et al.,

           Plaintiffs,                    Case No. 1:19−cv−669

    v.                                    Hon. Janet T. Neff

JOCELYN BENSON,

           Defendant.
                                    /



                                    ORDER
       Now pending before the Court is proposed Intervenor−Defendant
Count MI Vote d/b/a Voters Not Politicians' unopposed Motion to Intervene
(ECF No. 12). Being familiar with the case circumstances and finding that the
requirements for permissive intervention under Federal Rule of Civil
Procedure 24(b) and (c) are satisfied, the Court determines that permissive
intervention is properly granted. Accordingly, IT IS HEREBY ORDERED that
proposed Intervenor−Defendant Count MI Vote d/b/a Voters Not Politicians'
unopposed Motion to Intervene (ECF No. 12) is GRANTED, and the Clerk's
Office shall add Count MI Vote d/b/a Voters Not Politicians as a party
defendant in this case.

         IT IS SO ORDERED.


Dated: September 6, 2019                           /s/ Janet T. Neff
                                                  JANET T. NEFF
                                                  Janet T. Neff United States District
                                                  Judge
